United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Law, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1718
Issued: June 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated April 24, 2007, terminating her medical benefits. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s medical benefits effective
April 10, 2007 on the grounds that she no longer had any residuals causally related to her
March 26, 2001 employment-related injuries.
FACTUAL HISTORY
This case has previously been before the Board. In a May 10, 2004 decision, the Board
found that the case was not in posture for decision as to whether appellant had more than five
percent impairment of her right arm for which she received a schedule award.1 It also found the
1

On remand, the Office issued a decision dated August 5, 2004, finding that appellant was not entitled to an
additional schedule award for her right arm.

evidence of record insufficient to establish that she was entitled to wage-loss compensation for
the period on or after May 7, 2003.2 The facts and the circumstances of the case as set forth in
the Board’s prior decision are incorporated herein by reference.3 The facts and the history
relevant to the present issue are hereafter set forth.
On November 13, 2006 Dr. Shulim Spektor, an attending Board-certified physiatrist,
requested that the Office authorize lumbosacral spine, suprascapular, occipital and axillary nerve
block injections. He had been providing pain management treatment for appellant’s chronic
post-traumatic pain in her neck, shoulders and back, fibromyalgia and tension headaches since
August 23, 2001. Dr. Spektor stated that her chronic pain was conditioned with anxiety, tension,
depression and poor sleep.
By letter dated November 15, 2006, the Office advised appellant that it could not grant
authorization for the requested medical treatment. The evidence of record did not establish that
the treatment was causally related to her accepted March 26, 2001 employment injuries. The
Office addressed the medical evidence appellant needed to submit.
By letter dated January 15, 2007, the Office referred appellant, together with a statement
of accepted facts, the case record and a list of questions to be addressed, to Dr. Howard L.
Fowler, a Board-certified orthopedic surgeon, for a second opinion medical examination. In a
February 6, 2007 medical report, Dr. Fowler reviewed a history of appellant’s March 26, 2001
employment injuries and medical treatment. He noted appellant’s complaints of pain in the neck
and both shoulders. Appellant also complained of pain radiating into both hands and down her
back and entire right side. On physical examination, Dr. Fowler reported tightness and limited
range of motion in the cervical spine. He also reported tightness in the trapezius musculature
and full range of motion and an intact rotator cuff of the right shoulder. Examination of
appellant’s right elbow was within normal limits. On neurological examination, Dr. Fowler
reported intact upper and lower extremities. He opined that there was no causal relationship
between the accepted employment injuries and appellant’s current complaints. Dr. Fowler stated
that no treatment was recommended for the accepted conditions. He diagnosed cervical disc
disease. Dr. Fowler stated that there was no medical foundation for finding a causal relationship
between appellant’s fibromyalgia which seemed to be causing most of her difficulties, and her
March 26, 2001 employment injuries. He opined that the accepted employment injuries had
resolved.
In a March 7, 2007 letter, the Office issued a notice of proposed termination of medical
compensation based on Dr. Fowler’s February 6, 2007 medical opinion. In an undated letter
received by the Office on March 26, 2007, appellant stated that she continued to experience
residuals of her accepted employment injuries for which she had been receiving pain
2

Docket No. 03-2167 (issued May 10, 2004).

3

On March 27, 2001 appellant, then a 48-year-old city letter carrier, filed a traumatic injury claim alleging that on
March 26, 2001 she experienced severe pain and burning in her right shoulder, arm and elbow and neck when she
picked up a full tray of mail. She felt something pop in her shoulder. Appellant stated that on March 27, 2001 her
fingers felt numb and cold. By letter dated June 15, 2001, the Office accepted the claim for right shoulder and
cervical strains and right elbow lateral epicondylitis. On October 3, 2004 the Office of Personnel Management
approved appellant’s application for disability retirement.

2

management treatment from Dr. Spektor since August 23, 2001.
Dr. Fowler’s report was based on an inaccurate factual background.

She contended that

The Office received a June 21, 2001 report of Dr. Mark W. Feeman, an attending Boardcertified physiatrist, who stated that appellant’s pain remain unchanged. Dr. Feeman
recommended continued medication and injections in the cervical paraspinal muscles. A May 8,
2002 report of Dr. Carol A. Walker, a Board-certified orthopedic surgeon, stated that appellant
had neck and bilateral lower extremity pain, right worse than the left and mild instability at C3-4
with a left foraminal spur. She stated that appellant’s neurologic examination was essentially
normal. Dr. Walker opined that she had reached maximum medical improvement. She
concluded that appellant could continue performing limited-duty work.
In a March 21, 2007 letter, appellant contended that her stress, anxiety, depression and
fibromyalgia were causally related to her March 26, 2001 employment injuries.
In a December 4, 2006 report, Dr. Spektor stated that it was medically necessary for
appellant to be treated with multiple trigger point injections and nerve blocks as an effective pain
interruption technique, to receive counseling for stress management, relaxation training and
improvement of coping skills with her chronic pain. He stated that her medications should
include analgesics, muscle relaxants, anti-anxiety medications and anti-depressants.
By decision dated April 10, 2007, the Office
compensation benefits effective that date. It found that
insufficient to outweigh the determinative weight accorded
medical report. After appellant informed the Office that she
decision, the Office reissued its decision on April 24, 2007.

terminated appellant’s medical
the evidence she submitted was
to Dr. Fowler’s February 6, 2007
did not receive the April 10, 2007

LEGAL PRECEDENT
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that the employee no longer has residuals of an employment-related condition, which
require further medical treatment.4
ANALYSIS
The Board finds that the Office met its burden of proof to terminate appellant’s medical
compensation benefits based on the opinion of Dr. Fowler, an Office referral physician, who
reviewed a history of appellant’s employment-related right shoulder and cervical strains and
right elbow lateral epicondylitis. Dr. Fowler reported his essentially normal findings on physical
and neurological examination and opined that appellant no longer had any residuals due to her
accepted March 26, 2001 employment injuries. He noted that there were intact upper and lower
extremities, full range of motion in the right shoulder and an intact right rotator cuff. Dr. Fowler
stated that the employment injuries had resolved and that she did not require any further medical
treatment for these conditions. He explained that there was no medical foundation for finding a
4

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); John F. Glynn, 53 ECAB 562 (2002).

3

causal relationship between appellant’s fibromyalgia which was causing most of her difficulties
and her employment injuries.
The weight of the medical opinion is determined by the opportunity for and thoroughness
of examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.5 Dr. Fowler fully discussed the history of injury and explained
that there were no objective findings to establish that appellant had any continuing employmentrelated residuals. The Board, therefore, finds that his opinion is detailed, well rationalized and
based upon a complete and accurate history. The Board finds that Dr. Fowler’s opinion
represents the weight of the medical evidence in finding that appellant no longer has any
residuals causally related to her employment-related right shoulder and cervical strains and right
elbow lateral epicondylitis. The Board, therefore, finds that the Office met its burden of proof in
this case.
Dr. Spektor stated that appellant required lumbosacral spine, suprascapular, occipital and
axillary nerve block injections for chronic post-traumatic pain in her neck, shoulders and back,
fibromyalgia and tension headaches which was conditioned with anxiety, tension, depression and
poor sleep. Dr. Feeman’s June 21, 2001 report stated that she required medication and injections
in the cervical paraspinal muscles. Dr. Walker’s May 8, 2002 report stated that appellant
suffered from neck and bilateral lower extremity pain, right worse than the left and mild
instability at C3-4 with a left foraminal spur. The Board notes that as appellant’s claim has not
been accepted for fibromyalgia, tension headaches or left shoulder, back or bilateral lower
extremity conditions he has the burden of proof to establish an employment relationship.
Dr. Spektor, Dr. Feeman and Dr. Walker did not provide an opinion to establish that appellant’s
conditions were causally related to her right shoulder and cervical strains and right elbow lateral
epicondylitis.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s medical
benefits on April 10, 2007.

5

See Ann C. Leanza, 48 ECAB 115 (1996).

4

ORDER
IT IS HEREBY ORDERED THAT the April 24, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

